Citation Nr: 1243212	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-26 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  




INTRODUCTION

The Veteran served on active duty from December 1941 to May 1945.  He died in September 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Des Moines, Iowa, wherein the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  In a June 2007 statement, the appellant indicated that she wanted to "reopen" her claim for service connection for the cause of the Veteran's death.  Given that the statement was received within one year of the December 2006 rating action, the Board construes the aforementioned statement as a timely notice of disagreement (NOD) to the December 2006 rating action.  See 38 C.F.R. § 20.201.  In a January 2008 rating action, the RO confirmed its denial of the claim for service connection for the cause of the Veteran's death.  A statement of the case (SOC) was issued in May 2010.   The appellant filed a timely substantive appeal (VA Form 9) in June 2010.                

In the appellant's June 2010 substantive appeal, she requested a videoconference hearing before the Board.  In addition, in a September 2010 statement, she requested a hearing at the RO.  In November 2010, a hearing was held at the RO before a local hearing officer.    

A letter from the RO to the appellant, dated in October 2011, shows that at that time, the RO had scheduled the appellant for a videoconference hearing before the Board in November 2011.  However, she failed to report for her scheduled November 2011 hearing.  Her request for a hearing is therefore considered withdrawn.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 
FINDINGS OF FACT

1.  The Veteran died in September 2006.  The Certificate of Death lists the immediate cause of death as chronic obstructive pulmonary disease (COPD).  

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, rated as 100 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; a scar of the right calf, as residual of gunshot wound, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and acne vulgaris of the posterior and anterior chest, rated as noncompensable.  

3.  The Veteran's service-connected disabilities did not substantially or materially contribute to his death.

4.  There is no evidence that the Veteran had full body exposure to mustard gas or Lewisite while on active service that caused or contributed to his death.

5.  COPD was not manifested in service or for many years thereafter; the Veteran's fatal COPD has not been shown by the probative medical evidence of record to be causally related to the Veteran's active service or any events therein.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.300, 3.303, 3.309, 3.311, 3.312 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's surviving spouse alleges that the Veteran was exposed to mustard gas, CN gas, Lewisite, and other hazardous chemicals during service and that such exposure led to the development of COPD which caused his death.  

In general, service connection may be granted for an injury or disease incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish service connection for the cause of the veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The pertinent regulation with regard to claims based on the chronic effects of exposure to mustard gas and Lewisite, 38 C.F.R. § 3.316, provides that:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition. 38 C.F.R. § 3.316 (2012).

Under 38 C.F.R. § 3.316, the Veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability (if one of the prescribed medical conditions) and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R.  § 3.316(b).  See Pearlman v. West, 11 Vet. App. 443, 446 (1998).

The United States Court of Appeal for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).     

The Veteran died in September 2006.  His death certificate shows that the immediate cause of death was COPD.  The approximate interval between the onset of the disease and death was noted to be "10 years."  An autopsy was not performed.

At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, rated as 100 percent disabling; PTSD, rated as 30 percent disabling; a scar of the right calf, as residual of gunshot wound, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and acne vulgaris of the posterior and anterior chest, rated as noncompensable.

There is no medical evidence of record showing that any of the Veteran's service-connected disabilities was either a principal or contributory cause of death.  In fact, it is not the appellant's contention that any of the Veteran's service-connected disabilities caused his fatal COPD.  Rather, she maintains that the Veteran was exposed to mustard gas and other chemicals during service, and that due to such exposure, he developed COPD which eventually caused his death.       

The Veteran's service records show that he served on active duty from December 1941 to May 1945.  His Military Occupational Specialty (MOS) was as a heavy machine gunner and he received 7 Bronze Battle Stars for participation in Naples Foggia, Algerian French Morocco, Tunisia, Sicily, Rome Anzio, Southern France, and Germany Campaigns.  Due to his MOS, he loaded, aimed, and fired .50 caliber guns in combat.  His highly honorable military service is not in dispute.      

The Veteran's service treatment records are negative for any complaints or findings of lung problems, including COPD.  The records show that in May 1945, he underwent a separation examination.  At that time, it was noted that a chest x-ray showed no significant abnormality.  The Veteran's lungs were clinically evaluated as "normal."   

In a January 2001 letter from the Veteran's then-representative, Mr. P., he stated that it was possible that the Veteran was exposed to toxic gases, such as mustard gas or lewisite, while he was in the military during World War II.     

In a subsequent letter from Mr. P., dated in May 2001, he stated that during the Veteran's basic training, he was involved in exercises that exposed him to toxic gases.  According to the Veteran, soldiers were instructed to enter in single file to a gas chamber where gas masks were distributed.  The lights were turned out and the gas turned on, at which time the soldiers were to put on their masks.  A soldier standing behind the Veteran panicked and knocked the Veteran's mask out of his hand onto the floor causing him to be unprotected at the time the gas was released.  The Veteran experienced burning of the eyes, nose, and throat, and he began coughing and choking.  After being released from the chamber, the Veteran was not afforded the opportunity to wash or change and discard his clothing; rather, he was sent out on maneuvers.  Therefore, the Veteran was no allowed to decontaminate himself.  Mr. P. maintained that due to such in-service exposure to toxic gases, the Veteran later developed COPD.     

In a private medical statement from Q.D., M.D., dated in April 2001, Dr. D. stated that the Veteran had COPD.  According to Dr. D., the Veteran's family was alleging that his COPD could be related to in-service mustard gas exposure.  Dr. D. indicated that such was out of his specialty as a neurologist to comment upon.  

In a letter from the Department of the Army, Historical Research and Response Team, dated in March 2001, they stated that the U.S. Army Soldier and Biological Chemical Command did not have information related to the Veteran.  They also noted that the Veteran's name did not appear in any document they had with respect to a possible exposure to any chemical agent.  According to the Department of the Army, the Veteran would have participated in the normal chemical warfare training while in basic training; possible annual training events may have also been utilized by his unit.  They attached the standard chemical warfare training exercises for the time period.  They noted that those training activities were widely utilized as prescribed by doctrine and unit time allowances and they were not experiments.  

In a private medical statement from K.S.W., M.D., dated in June 2001, Dr. W. stated that the Veteran had been referred to him by Mr. P., the Veteran's then- representative.  According to Dr. W., he had been asked to examine the Veteran in order to determine the etiology of his pulmonary impairment.  Dr. W. indicated that he had obtained a medical history of the Veteran from the Veteran himself, the Veteran's wife, and his daughter.  In addition, he had reviewed records that were provided to him by Mr. P.  

Dr. K. noted that while the Veteran was in the military, he was "exposed to a gas chamber" when his gas mask was knocked to the floor by another soldier and he developed coughing, choking, and irritation of the eyes, nose, and throat.  In addition, while in combat in Northern Africa and Italy, the Veteran was exposed to "significant levels of mustard gas" and that as a result of this type of exposure, he had sustained "scar formation, basil cell carcinomas, chronic bronchitis, emphysema, asthma, and COPD."  

Importantly, Dr. K. reported that the Veteran also had a history of smoking and that he had smoked 1 pack per day for 25 years, and that he quit smoking 30 years ago.

Following the physical examination, Dr. K. diagnosed the Veteran with pulmonary disease with shortness of breath (SOB) and cough.  According to Dr. K., the etiology of the pulmonary disease was multifactorial and involved the following: (1) noxious gas exposure to both tear gas and possibly mustard gas during World War II, and (2) tobacco use.      

In a follow-up private medical statement, dated in July 2001, Dr. K stated that he was able to review recent test results including pulmonary function testing.  Based on the test results, he diagnosed the Veteran with severe COPD.  Dr. K. opined that 25 to 50 percent of the Veteran's pulmonary impairment was related to his tobacco use.  Dr. K. further opined that 50 to 75 percent of the Veteran's pulmonary impairment was related to noxious environmental exposures other than tobacco smoke, specifically to the noxious gas exposure as described during the Veteran's military service.     

In August 2001, the Veteran submitted a completed questionnaire concerning his claimed exposure to mustard gas during World War II.  He stated that his suspected exposure occurred during basic training from December 1941 to March 1942.  According to the Veteran, during that time, he was stationed at Camp Roberts in California.  He reiterated the gas chamber incident as previously described by his representative.  The Veteran maintained that due to his in-service exposure to mustard gas, he developed numerous disabilities, including COPD.  

In August 2001, the RO contacted the National Personnel Records Center (NPRC) and requested that they furnish any records of exposure to mustard gas/lewisite.  In the return response, the NPRC indicated that the document or information requested was not a matter of record.  

In September 2001, the VA's Central Office verified that the Veteran was not on either listing (Army/Navy) for mustard gas exposure, providing highly probative evidence against this claim.  

In January 2002, a VA Memorandum was prepared by a VA examiner, J.B., R.N., C.S.  The examiner stated that the Veteran had a long history of COPD.  It was the Veteran's contention that his COPD was due to exposure to mustard gas or lewisite, as well as some other agent or noxious gas while in military service.  According to the Veteran, while participating in a gas chamber exercise in 1942, he was exposed to an "unknown agent" which caused significant burning and irritation of his eyes and throat, as well as coughing at that time.  The examiner noted that on review of the available records and standard practice at the time, the most likely agent used in gas chamber exercise would have been a tear gas agent commonly referred to as CN, not mustard agent as the Veteran alleged.  Furthermore, it was common practice to have service members remove their protective masks in a gas chamber so that they were aware of the protection afforded by the gas mask in the presence of the tear gas that was used in the chambers.  The burning of eyes and itching of throat and coughing were common reactions to tear gas, and that was the intended effect of the tear gas.  There were no known long-term complications associated with it in regard to damage to the lungs, particularly with only the one alleged exposure the Veteran indicated that he experienced.  

In regard to exposure to mustard gas and lewisite, the examiner stated that while there was evidence to indicate that approximately 4,000 service members were used in the conduct of testing of various forms of mustard agent, as well as lewisite during World War II, that testing occurred primarily at five sites for Army personnel.  The five sites were Edgewood Arsenal, Maryland; Camp Silbert, Alabama; Bushnell, Florida; Dugway Proving Ground, Utah; and San Jose Island, Panama.  The available records did not indicate that the Veteran was ever assigned or stationed at any of those locations and, therefore, his participation as one of the active military members during testing of mustard and/or lewisite agents during World War II was doubtful.  

Furthermore, it was also the Veteran's contention that he may have been exposed to mustard agent during his participation at the Anzio Beachhead during the invasion of Italy.  While there was information that indicated the German Air Force dropped bombs containing various vesicant agents, that occurred at the port city of Bari, Italy, which was located on the east coast of the Italian peninsula, approximately 260 miles or more east of the Anzio Beachhead, which was located just south of Rome and all the way on the west coast.  [The Board notes that the evidence of record includes a printout from the internet showing that in December 1943, there was a bombing attack against allied ships in Bari, Italy, and one ship that sank was carrying mustard gas.]  There was no evidence to indicate that the German Army or the Air Force used chemical agents such as mustard or lewisite in the area of Anzio directly.  Therefore, the examiner stated that it appeared far less likely that the Veteran was exposed to mustard or lewisite agents during his active military service in World War II.  The Veteran's history of smoking was somewhat confusing based on the records but it did appear that he had at least a 25-year history of smoking at least one pack of cigarettes per day, which he stopped approximately 30 years ago.  The examiner opined that the Veteran's current level of COPD appeared to be as likely as not due to his smoking history and appeared to be less likely than not related to any exposure to tear gas he may have had during service.  The examiner further opined that it appeared to be far less likely than not that the Veteran was ever exposed to any vesicant agents such as mustard or lewisite while on active military service.       

In November 2010, a hearing was conducted at the RO.  At that time, the appellant recounted the gas chamber incident as previously described by the Veteran and his former representative.  She also indicated that because the Veteran was in the artillery during service, he was exposed to smoke from the .50 caliber Howitzer.  The appellant further noted that the Veteran was in combat with the Germans and that they were known to use harmful chemicals against the American troops.  

In April 2011, the RO requested a VA medical opinion in order to determine whether it was as likely as not that the Veteran's COPD was due to any environmental or chemical exposure during his military service.  In May 2011, a VA medical opinion from C.K., D.O. was submitted in response to the RO's request.  In the opinion, Dr. K. stated that he had reviewed the Veteran's claims file.  The Veteran had served during World War II and was attached to an army artillery unit where he was involved as a heavy machine gunner and truck driver.  The Veteran's company saw service in North Africa, Italy, Southern France, and Germany.  There were no unusual respiratory exposures reported in the service treatment records.  There was one incident of nasopharyngitis which was most likely due to an upper respiratory viral infection.  The Veteran was discharged in good overall health.  He had a normal examination of the cardio-respiratory system and his chest x-ray was not remarkable for any pathology.  

After the Veteran's discharge, he worked at his grandmother's peach farm in Colorado.  He then worked at the John Deer farm manufacturing and was employed there until 1958.  He was laid off as unfit to continue heavy work because of a back condition.  The Veteran then worked at an automobile dealer.  However, he was disabled because of a low back herniated disc and was unable to return to work after back surgery in July 1964.  He was granted disability benefits from the Social Security Administration and did not return to any type of employment for the remainder of his life.  

The Veteran had a number of rating exams between 1959 and 1976.  No request for a respiratory disability was made during that time period.  Chest x-rays taken in August 1959 and July 1964 were reported to be negative.  The rating examination of October 1966 was the first to note respiratory issues with the report of periodic cough pain.  The Veteran was noted to be a smoker.  His chest examination was not noted for abnormalities.  Chest x-rays from the VA from July 1964 and October 1966 were not noted for changes of COPD.  A chest x-ray from April 1974 was the first to comment on changes of diffuse emphysematous changes, clear otherwise with normal heart border.  A chest x-ray from January 1954 alluded to an unknown pulmonary insult, but the first paragraph of the report noted hilar prominence only with no evidence of pneumonia or pleurisy.  That report would not support any clinical pathology.  

The first notation of significant lung problems was from a cardiology note for the evaluation of atypical chest pain from May 1973, which had the impression of possible coronary artery disease and emphysema.  In a VA rating examination report, dated in December 1976, a problem of chronic cough was noted, as was smoking one pack of cigarettes a day.  The chest examination report was negative.  The Veteran had progressive problems of COPD, with emphysema and suffered from recurrent exacerbations of chronic bronchitis and periodic episodes of pneumonia.  He continued to smoke at least through 1976.  He became oxygen dependent in 2000 and died of respiratory failure as a complication of end stage COPD in September 2006.      

Based on the above information, Dr. K. noted that the Veteran had the medical condition of end stage COPD and emphysema.  Dr. K. opined that it was not as least as likely as not that the Veteran's COPD was caused by or the result of illness, injury, or event during military service.  Dr. K. stated that the Veteran had reported that he was exposed to CN gas in a gas chamber in military training.  That was likely to have occurred as it was experienced by many.  Exposure with the gas mask off caused eye, mucous membrane irritation of the nose, throat, and upper airways.  It was not a cause of COPD.  The Veteran was believed to have had a normal level of exposure to smoke from gunfire and artillery.  There was no evidence in the record to support a disabling respiratory exposure.  The Veteran's report of mustard gas exposure was not plausible.  There was no report to support an exposure in his area of operation.  An exposure occurring without respiratory protection would have likely caused significant respiratory injury that would have rendered him unfit at the time.  Again, Dr. K. noted that the Veteran had a normal respiratory examination at the time of his discharge.  A pulmonary consultation for disability from July 2001 had an impression of smoking being the cause of the Veteran's respiratory impairment of between 25 to 50 percent.  In addition, 50 to 75 percent of the Veteran's respiratory impairment was then assessed to noxious environmental exposures other than tobacco smoke.  According to Dr. K., the Veteran denied other exposures from dust, chemical or fumes from employment.  There was no comment on his farm work or his work in body and fender repair, each of which could constitute a significant exposure.  Dr. K. noted that the other noxious environmental exposures relied solely on the Veteran's allegations of exposure from his period of active service from 1941 to 1945.     

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the claim for service connection for the cause of the Veteran's death must be denied.  

The Certificate of Death shows that the Veteran died in September 2006 and that the immediate cause of his death was COPD.  COPD is among the conditions that are associated with full body exposure to sulfur or nitrogen mustard gas or Lewisite.  38 C.F.R. § 3.316(a)(2).  

The determination of whether or not the Veteran was actually exposed to the specified vesicant agents is a question of fact for the Board to determine after full development of the facts, including an evaluation of the credibility of the Veteran's and other lay statements in light of all the evidence in the file.  Pearlman, 11 Vet. App. at 447.  Veterans Benefits Administration (VBA) Manual M21-1MR, Part IV.ii.1.F.20.c, specifies that veterans who underwent full- body exposure to a vesicant agent include those exposed during field or chamber testing, those exposed under battlefield conditions in World War I, those present at the German air raid on the harbor of Bari, Italy, in World War II, and those engaged in the manufacturing and handling of (blistering) agents during service.  VBA Training Letter 05- 01 (Mar. 28, 2005).

The United States Court of Appeals for Veterans Claims (Court) has found that a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

In the present case, the Board finds that the Veteran was competent to report that he went through a chamber that contained a chemical during chemical warfare training.  However, the Board finds that the Veteran and other lay witnesses, to specifically include the appellant, are not competent to know the chemical make-up of the contents of the chamber.  In this regard, the Veteran and other lay persons, including the appellant, have not been shown to have the requisite education, training, or experience to provide such competent evidence.

There is no indication by objective evidence of exposure to mustard gas or Lewisite in service.  In this regard, the RO has been unable to verify that the Veteran was exposed to mustard gas or Lewisite in service despite VA attempts to obtain objective verification.  The Department of the Army stated that the Veteran's name did not appear in any document they had with respect to a possible exposure to any chemical agent.  In addition, VA's Central Office verified that the Veteran was not on either listing (Army/Navy) for mustard gas exposure.   

Beyond the above, the Board has reviewed the Veteran's statements in detail.  He provides no basis for his view that the gas he was exposed during service was anything other than normal tear gas.  His factual statements regarding his allegedly exposure to some form of highly harmfully chemical during service more than one-half century ago are found to be of highly limited probative factual value.  The allegation that, somehow, the Veteran was exposed to some short of chemical gas during service more than 60 years ago for a very limited period of time that somehow, decades later, lead to his COPD (notwithstanding his history of smoking), is based on gross factual speculation without any real objective basis.  Notwithstanding the highly speculative nature of the contention, extensive efforts have been undertaken in order to assist the appellant with the development of this case, providing only extensive evidence that supports the denial of this claim.   

The appellant contends that the Veteran was exposed to mustard gas during a gas chamber exercise during basic training.  Clearly, the Veteran underwent the normal training during basic training.  However, according to the Department of the Army, CN gas was used for those training exercises and such gas produced the exact symptomatology described by the Veteran, including burning of the eyes and irritation of the nose and throat.  In addition, in the April 2011 VA medical statement, Dr. K. reported that if the Veteran had been exposed to mustard gas or lewisite at the time of his chemical warfare training, the effect would have been immediate.  According to Dr. K., such exposure would have likely caused significant respiratory injury that would have rendered the Veteran unfit at the time.  However, the Veteran had a normal respiratory examination at the time of his discharge.  Furthermore, it was not until the early to mid-1970's that the Veteran's x-rays started to reveal any problems.  Thus, this evidence opposes, rather than supports, the claim, providing what the Board can only find to be highly probative evidence against this claim. 

In regard to the appellant's contention that the Veteran was exposed to harmful chemicals including mustard gas during his participation at the Anzio Beachhead during the invasion of Italy, the Board notes that according to the January 2002 VA Memorandum, there was no evidence to indicate that the German Army or the Air Force used chemical agents such as mustard or lewisite in the area of Anzio directly.  Rather, the evidence shows that the German Air Force dropped bombs containing various vesicant agents at the port city of Bari, Italy, which was approximately 260 miles or more east of the Anzio Beachhead.  According to the Veteran's service records, he participated in the Anzio campaign.  However, there is no evidence showing that he participated in the Bari campaign.  Therefore, this evidence opposes the appellant's claim.   

The appellant also maintains that the smoke that the Veteran was exposed to while participating in combat, including smoke from the .50 caliber Howitzer, was toxic and caused him to develop COPD.  However, in the April 2011 VA medical opinion, Dr. K. indicated that exposure to toxic gas would have likely caused significant respiratory injury that would have rendered the Veteran unfit at the time.  Nevertheless, the Veteran had a normal respiratory examination at the time of his discharge.  Furthermore, it was not until the early to mid-1970's that the Veteran's x-rays started to reveal any problems.  Thus, this evidence opposes, rather than supports, the claim.

In light of the above, the Board finds a preponderance of the evidence is against a finding that the Veteran had full-body exposure to nitrogen or sulfur mustard gas or Lewisite during service.  As such, even with consideration of the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, the Board finds that the criteria for presumptive service connection under the provisions of 38 C.F.R. § 3.316 are not met.

The Board must still consider whether service connection on a direct basis is warranted.  See Combee, 34 F.3d at 1042.  As noted, the evidence shows the Veteran died from COPD.

The Veteran's service treatment records, including his May 1945 separation examination, are negative for any complaints or findings of lung disease, to include COPD.  

Although it is not exactly clear when the Veteran was first diagnosed with COPD, the first evidence of record of lung problems appears to be in early to mid-1970's, approximately 28 to 29 years after the Veteran's discharge.  According to Dr. K., the first notation of significant lung problems was in May 1973, and the first chest x-ray to show changes of diffuse emphysematous changes was in April 1974.  

With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be a factor for consideration.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].  Thus, the lack of evidence for lung problems until 28/29 years after the Veteran's discharge from service weighs against a finding that the COPD was related to the Veteran's military service.  Id. 

The Board notes that in the private medical statements from Dr. K.S.W., dated in June 2001 and July 2001, Dr. W. links the Veteran's fatal COPD to his claimed in-service exposure to mustard gas.  However, the Board places no probative value in the opinions from Dr. W. as they are based on an inaccurate factual premise, i.e., that the Veteran was exposed to mustard gas during service.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  

As stated above, the Board has concluded that a preponderance of the evidence is against a finding that the Veteran was exposed to mustard gas during service.  Hence, any opinion based on a finding that he had such exposure has no probative weight.

By contrast, the Board attaches significant probative value to the conclusions reached by the VA examiners in January 2002 and April 2011.  The Board finds that these opinions are clearly based upon a review of the relevant evidence in the claims file and a thorough discussion of possible etiological factors.  The opinions from the examiners are also supported by clear rationales.  Thus, in light of the above, the Board finds that the January 2002 and April 2011 VA opinions are more persuasive than Dr. W.'s opinions.

In the January 2001 VA Memorandum, the examiner stated that although the Veteran was exposed to tear gas during basic training, the burning of eyes and itching of throat and coughing were common reactions to tear gas, and that was the intended effect of the tear gas.  In addition, the examiner stated that there were no known long-term complications associated with it in regard to damage to the lungs.  Moreover, the examiner recognized that the Veteran had a history of smoking.  Thus, he concluded that the Veteran's COPD was as likely as not due to his smoking history and appeared to be less likely than not related to any exposure to tear gas that he may have had during service.  

In addition, the Board notes that in the April 2011 VA medical opinion, Dr. C.K. opined that it was not as least as likely as not that the Veteran's COPD was caused by or the result of illness, injury, or event during military service.  Dr. K. stated that although the Veteran was exposed to CN gas during military exercises, CN gas was not a cause of COPD.  Rather, Dr. K. linked the Veteran's COPD to his history of smoking.  

The Board has carefully considered the appellant's lay statements that the Veteran's fatal COPD was due to his claimed in-service exposure to mustard gas and other toxic gases.  However, as stated above, the Board has concluded that a preponderance of the evidence is against a finding that the Veteran was exposed to mustard gas during service.  Hence, her opinion based on a finding that he had such exposure has no probative weight.

Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1371 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A layman is competent to report that he or she experiences symptoms as such come through one of the senses.  See Layno, 6 Vet. App. at 465, 470.  

In this case, determining the etiology of the Veteran's COPD is a complex matter which requires specialized training for a determination and is not susceptible of lay opinion.  Thus, to the extent that the appellant links the Veteran's fatal COPD to his period of service, to include any in-service tear gas exposure, her statements cannot be accepted as competent medical evidence and, as such, they lack probative value.  A medical professional has the greater skill, and his/her opinions carry more probative weight.  In this case, the VA examiners have the medical training and expertise to address the complex matter listed above, and they have specifically stated that the Veteran's COPD was not related to his period of service, to include any in-service exposure to tear gas.  Accordingly, the opinions from the VA examiners are very probative evidence against the appellant's claim and the Board finds serious problems with the medical opinions that support the appellant's claim for reasons noted above.  Beyond this, there is significant factual evidence against the Veteran/Appellant's central factual contentions in this case, also as noted above, undermining the medical opinions that support this case. 

For these foregoing reasons, the claim for service connection for the cause of the Veteran's death must be denied.  In making this determination, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 2006 and October 2007 letters sent to the appellant by the RO adequately apprised her of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The Court recently determined in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in October 2006 and October 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a). That is, the appellant received notice of the evidence needed to substantiate her claim, the avenues by which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  See Beverely, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim." Written notice was provided in October 2006, prior to the appealed from rating decision, along with the subsequent notice provided in October 2007.  In addition, with respect to the Dingess requirements, in the aforementioned letters, the appellant was provided with notice of what type of information and evidence was needed to substantiate her claim for service connection for the cause of the Veteran's death; however, she was not provided with notice of the type of evidence necessary to establish a rating or effective date for the rating.  Despite any timing deficiency under Pelegrini or inadequate notice under Dingess, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the appellant's claim for service connection for the cause of the Veteran's death, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

The Board also notes that the case was readjudicated in a May 2011 supplemental statement of the case (SSOC) and, as such, the Veteran has not been prejudiced thereby.  See Bernard, supra. 

In addition, the October 2006 and October 2007 letters did not contain all of the elements required by the Court's opinion in Hupp, supra.  However, despite any inadequate notice under Hupp, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard, supra.  

In the aforementioned letters, the appellant was advised of the criteria for service connection for the cause of the Veteran's death as well as provided information as to the assistance VA would provide in helping her secure evidence in support of the claim.  However, the letters did not inform her of the Veteran's service-connected disabilities at the time of his death.  

Nevertheless, in the December 2006 rating action, the RO specifically discussed the Veteran's service-connected disabilities.  In addition, the May 2010 statement of the case and the May 2011 SSOC provided an explanation concerning why service connection for the cause of the Veteran's death was not granted, as well as the text of the pertinent regulations, 38 C.F.R. § 3.312.  

Thus, during the appeal, the appellant had actual notice of the elements required by the Court's opinion in Hupp, as well as an opportunity to submit additional evidence or argument to support her claim for service connection for her husband's death.

The appellant has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, she has been provided a meaningful opportunity to participate effectively in the processing of her claim by VA.

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the appellant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

With respect to the duty to assist, the Board also finds that all necessary assistance has been provided to the appellant regarding the issue adjudicated in this decision. There is no indication in the record that any additional evidence relevant to the claim on appeal is available and not part of the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In regard to the appellant's cause of death claim, in April 2011, the RO obtained a VA medical opinion from Dr. C.K. regarding the etiology of the Veteran's fatal COPD.  As explained above, Dr. K. opined that it was not as least as likely as not that the Veteran's COPD was caused by or the result of illness, injury, or event during military service.  

The Board finds that the medical evidence of record is sufficient to resolve this appeal.  As such, VA is not required to obtain another opinion regarding whether the Veteran's death was attributable to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claims file includes all known available relevant evidence needed to adjudicate this claim.

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim adjudicated upon the merits in this decision. Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Further development of this case will not provide a basis to grant the claim.



ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


